                 Case 6:20-cv-00617 Document 1 Filed 07/08/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

ROOSEVELT JOHNSON, JR.                                   §
                                                         §
     Plaintiff                                           §
                                                         §      NO: 6:20-cv-617
V.                                                       §
                                                         §      ORIGINAL COMPLAINT
SCHNEIDER NATIONAL                                       §
CARRIERS, INC. AND TOMOTHY                               §      JURY DEMAND REQUESTED
BANARD BROWN                                             §
                                                         §
     Defendants                                          §



                             PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

        COMES NOW, PLAINTIFF ROOSEVELT JOHNSON, JR. and files this Original

Complaint complaining of Defendants SCHNEIDER NATIONAL CARRIERS, INC.

(“Schneider”) and TOMOTHY BANARD BROWN (“Brown”) and for causes of action shows

the following:

                                                    I.
                                                 PARTIES

        1.1       Plaintiff is an individual residing in Travis County, Texas.

        1.2       Defendant SCHNEIDER NATIONAL CARRIERS, INC. is a foreign for-profit

corporation located in Brown County, Wisconsin and doing business in Texas. Defendant

SCHNEIDER NATIONAL CARRIERS, INC. may be served by serving its registered agent for

service, CT Corporation System located at 1999 Bryan St., Ste. 900, Dallas, Texas 75201.

        1.3       Defendant TOMOTHY BANARD BROWN is an individual residing in St. Louis



PLAINTIFF’S ORIGINAL COMPLAINT                                                    Page 1 of 5
              Case 6:20-cv-00617 Document 1 Filed 07/08/20 Page 2 of 5




County, Missouri. Defendant TOMOTHY BANARD BROWN may be served with process

according to FED. R. CIV. P. 4, any method or manner of service under the law of the State where

the District Court is located. As such, Defendant TOMOTHY BANARD BROWN may be

served with process by serving him at 5816 Ridge Avenue Street, St. Louis, Missouri, or

wherever he may be found.

                                               II.
                                     VENUE AND JURISDICTION

       2.1     Plaintiff brings this action under 28 U.S.C. § 1332. This case has complete

diversity jurisdiction in that no Plaintiff shares a state of citizenship with any Defendant.

Moreover, Plaintiff seeks monetary relief in excess of $75,000.00.

       2.2     Plaintiff complies with all pleading requirements under the Federal Rules of Civil

Procedure as well as the pleading requirements of FRCP Rule 8(a)(2) and the requirements of

Ashcroft v. Iqbal, 556 U.S. 129 S.Ct. 1937, 1949 (2009), in that “[a] claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged” and Bell Atl. Corp. v. Twombly, 550 U.S.

544, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007) that the “factual allegations must be enough to

raise a right to relief above the speculative level, on the assumption that all the allegations in the

complaint are true even if doubtful in fact.”

                                                 III.
                                                FACTS

       3.1      This is a negligent commercial trucking case. On December 10, 2018, Plaintiff

was traveling Northbound on Interstate-35 in McLennan County, Texas. Traffic was slowing due

to a stalled vehicle on the side of the road. Plaintiff slowed down with traffic. However,

Defendant Brown did not. Defendant Brown was traveling Northbound behind Plaintiff in a



PLAINTIFF’S ORIGINAL COMPLAINT                                                        Page 2 of 5
               Case 6:20-cv-00617 Document 1 Filed 07/08/20 Page 3 of 5




2000 Peterbuilt Tractor Trailer. Brown rear-ended Plaintiff at a high-rate of speed. Plaintiff

suffered injuries due to Defendant Brown’s failure to operate the tractor trailer in a safe manner.

At all relevant times, Defendant Brown was operating the subject tractor trailer in the course and

scope of his employment with Defendant Schneider National Carriers Inc.

                                                IV.
                                          CAUSES OF ACTION

                                            A. NEGLIGENCE

       4.1        Plaintiff incorporates the assertions contained in the foregoing paragraphs as if

alleged herein.

       4.2        At the time of the accident made the basis of this lawsuit, Defendant Brown was

at all relevant times acting in the course and scope of his employment with Defendant Schneider

and was operating his tractor trailer negligently. Defendant Brown had a duty to exercise

ordinary care and operate his tractor trailer reasonably and prudently. Defendant Brown breached

that duty in one or more of the following ways:

             a. failing to timely apply his brakes;

             b. failing to maintain a proper lookout;

             c. failing to turn the tractor trailer in order to avoid the impact in question; and

             d. driving the tractor trailer at a rate of speed that an ordinary and prudent person
                would not have driven under the same or similar circumstances, thereby violating
                State and Federal Law.

       4.3        As a proximate cause of Defendant Brown’s negligence, Plaintiff suffered

damages.

       4.4        Defendant Schneider negligently hired, trained, and supervised Defendant Brown.

This negligence was a proximate cause of the accident made the basis of this lawsuit and

Plaintiff’s damages.


PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page 3 of 5
              Case 6:20-cv-00617 Document 1 Filed 07/08/20 Page 4 of 5




       4.5     At the time of the accident made the basis of this lawsuit, Defendant Schneider

entrusted its tractor trailer to Defendant Brown, an incompetent or reckless driver that Defendant

Schneider knew or should have known to be incompetent or reckless. Defendant Brown was

acting in a negligent manner at the time of the accident in question and his negligence

proximately caused Plaintiff’s damages.

                                               V.
                                 PERSONAL INJURIES AND DAMAGES

       5.1     As a result of Defendants’ actions, Plaintiff seeks the following damages:

       (a) Physical Pain & Mental Anguish: Plaintiff has suffered physical pain
           and mental anguish in the past, and in reasonable probability, will
           continue to suffer physical pain and mental anguish in the future;

       (b) Medical Expenses: Plaintiff has paid or incurred medical expenses in
           the past and in reasonable probability, will continue to incur medical
           expenses in the future; and

       (c) Impairment: Plaintiff has been physically impaired in the past and in
           reasonable probability will continue to suffer physical impairment in
           the future.

       5.2     All conditions precedent to Plaintiff’s right to recover the relief sought herein

have occurred or have been performed.

                                                 VI.
                                            JURY DEMAND

       6.1     Pursuant to the Federal Rules of Civil Procedure and the Constitution of the

United States of America, Plaintiff requests a jury trial of this matter.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer, and that upon the trial of this case the Plaintiff recovers a judgment for a sum

within the jurisdictional limits of the court for the damages listed above in an amount determined

by the jury that is fair given the circumstances, pre-judgment interest at the maximum rate



PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page 4 of 5
              Case 6:20-cv-00617 Document 1 Filed 07/08/20 Page 5 of 5




allowed by law, post-judgment interest at the maximum rate allowed by law, court costs, and

such other relief, at law or in equity to which Plaintiff may be justly entitled.

Dated this 8th day of July, 2020.

                                                  Respectfully submitted,

                                                  WENHOLZ | DOW P.C.

                                              By: /s/ Sean B. Swords
                                                  J. Luke Dow
                                                  Texas Bar No. 00793636
                                                  luke@wenholzdow.com
                                                  Sean B. Swords
                                                  Texas Bar No. 24102554
                                                  sswords@wenholzdow.com

                                                  9433 Bee Caves Rd., Ste. 1-200
                                                  Austin, Texas 78733
                                                  (512) 478-2211
                                                  (512) 478-3625 (fax)

                                               ATTORNEYS FOR PLAINTIFF




PLAINTIFF’S ORIGINAL COMPLAINT                                                      Page 5 of 5
